DETAILED ACTION
This action is responsive to the application No. 16/691,772 filed on November 22, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 07/05/2022 responding to the Office action mailed on 03/04/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 4, 5, 9-13, 16-18, and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1, 4-6, 9-13, 16-18, 21-23, 26, and newly added claims 27-31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng (US 2018/0182769).

Regarding Claim 1, Cheng (see, e.g., Fig. 4), teaches a ferroelectric structure 3 comprising:
a semiconductor substrate 31 (see, e.g., par. 0027);
a ferroelectric film 352 on the semiconductor substrate 31, the ferroelectric film 352 having a first net polarization in a first direction oriented from the ferroelectric film 352 toward a first polarization enhancement film 351 (see, e.g., pars. 0009, 0033-0034); and
the first polarization enhancement film 351 on a first surface of the ferroelectric film 352, the first polarization enhancement film 351 having a second net polarization in a second direction crossing the first direction (i.e., in-plane net polarization of 2D materials, see, e.g., pars. 0033-0034),
wherein:
the first direction is substantially perpendicular to an interface between the ferroelectric film 352 and the first polarization enhancement film 351, and
the second direction is substantially parallel to an interface between the ferroelectric film 352 and the first polarization enhancement film 351, and
the first polarization enhancement film 351 includes at least one of In2Se3, MoS2, MoSe2, MoTe2, WS2, and WSe2 (see, e.g., par. 0033).

In reference to the claim language pertaining to “the direction of the first net polarization of the ferroelectric film” and “the direction of the second net polarization of the polarization enhancement film”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Since Cheng teaches all the features of the claimed invention, the characteristic polarization directions of the ferroelectric film and polarization enhancement film are an inherent property of Cheng’s invention.

Regarding Claim 6, Cheng (see, e.g., Fig. 4), teaches a semiconductor device comprising:
a substrate 31,
the substrate 31 including a first source/drain region 32 and a second source/drain region 33 in upper portions of the substrate 31 (see, e.g., par. 0019), and
the first source/drain region 32 and the second source/drain region 33 being spaced apart from each other;
a ferroelectric film 352 on a portion of the substrate 31 between the first source/drain region 32 and the second source/drain region 33 (see, e.g., par. 0019),
the ferroelectric film 352 having a first net polarization in a first direction oriented from the ferroelectric film 352 toward a first polarization enhancement film 351 (see, e.g., pars. 0033-0034);
the first polarization enhancement film 351 on the ferroelectric film 352,
the first polarization enhancement film 351 having a second net polarization in a second direction crossing the first direction (see, e.g., pars. 0033-0034); and
an electrode film 37 on the first polarization enhancement film 351 (see, e.g., par. 0019),
wherein:
the first direction is substantially perpendicular to an interface between the ferroelectric film 352 and the first polarization enhancement film 351, and
the second direction is substantially parallel to an interface between the ferroelectric film 352 and the first polarization enhancement film 351,
the first polarization enhancement film 351 includes at least one of In2Se3, MoS2, MoSe2, MoTe2, WS2, and WSe2 (see, e.g., par. 0033).

In reference to the claim language pertaining to “the direction of the first net polarization of the ferroelectric film” and “the direction of the second net polarization of the polarization enhancement film”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Since Cheng teaches all the features of the claimed invention, the characteristic polarization directions of the ferroelectric film and polarization enhancement film are an inherent property of Cheng’s invention.

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2018/0182769).

Regarding Claim 27, Cheng (see, e.g., Fig. 4), teaches a ferroelectric structure 3 comprising:
a semiconductor substrate 31 (see, e.g., par. 0027);
a ferroelectric film 352 on the semiconductor substrate 31 (see, e.g., par. 0034); and
a first polarization enhancement film 351 on a first surface of the ferroelectric film 352 (see, e.g., par. 0033),
wherein:
the first polarization enhancement film 351 includes at least one of In2Se3, MoS2, MoSe2, MoTe2, WS2, and WSe2 (see, e.g., par. 0033), and
the ferroelectric film 352 includes an HfO2-based ferroelectric material (see, e.g., par. 0034).  

Claims 1, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0148540) in view of Cheng (US 2018/0182769).

Regarding Claim 1, Wang (see, e.g., Fig. 2), teaches a ferroelectric structure 30 comprising:
a semiconductor substrate 2;
a ferroelectric film 31 on the semiconductor substrate 2, the ferroelectric film 31 having a first net polarization in a first direction oriented from the ferroelectric film 31 toward a first polarization enhancement film 32 (see, e.g., par. 0031); and
the first polarization enhancement film 32 on a first surface of the ferroelectric film 31, the first polarization enhancement film 32 having a second net polarization in a second direction crossing the first direction (i.e., in-plane net polarization of 2D graphene, see, e.g., par. 0031),
wherein:
the first direction is substantially perpendicular to an interface between the ferroelectric film 31 and the first polarization enhancement film 32 (see, e.g., par. 0031), and
the second direction is substantially parallel to an interface between the ferroelectric film 31 and the first polarization enhancement film 32 (see, e.g., par. 0031).
Wang does not teach that the first polarization enhancement film 32 includes at least one of In2Se3, MoS2, MoSe2, MoTe2, WS2, and WSe2.
Wang discloses the claimed invention except for the use of graphene instead of In2Se3, MoS2, MoSe2, MoTe2, WS2, and WSe2 for the first polarization enhancement film.  Cheng (see, e.g., Fig. 4, par. 0033), on the other hand, teaches that MoS2, MoSe2, MoTe2, WS2, and WSe2 and graphene are equivalent 2D materials known in the art.  Therefore, because these 2D materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute MoS2, MoSe2, MoTe2, WS2, and WSe2 for graphene since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

In reference to the claim language pertaining to “the direction of the first net polarization of the ferroelectric film” and “the direction of the second net polarization of the polarization enhancement film”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Since Wang teaches all the features of the claimed invention, the characteristic polarization directions of the ferroelectric film and polarization enhancement film are an inherent property of Wang’s invention.

Regarding Claim 26, Wang (see, e.g., Fig. 2), teaches a ferroelectric structure 30 comprising:
a first polarization enhancement film 32 (see, e.g., par. 0031); and
a ferroelectric film 31 having a first surface (i.e., upper surface) facing the first polarization enhancement film 32 and a second surface (i.e., lower surface) opposite the first surface,
wherein:
the ferroelectric film 31 has a first net polarization in a first direction oriented from the ferroelectric film 31 toward the first polarization enhancement film 32 (see, e.g., par. 0031),
the first polarization enhancement film 32 has a second net polarization in a second direction crossing the first direction (i.e., in-plane net polarization of 2D graphene, see, e.g., par. 0031), and
the second surface (i.e., lower surface) of the ferroelectric film 31 does not directly contact a dielectric film,
wherein:
the first direction is substantially perpendicular to an interface between the ferroelectric film 31 and the first polarization enhancement film 32 (see, e.g., par. 0031), and
the second direction is substantially parallel to an interface between the ferroelectric film 31 and the first polarization enhancement film 32 (see, e.g., par. 0031).
Wang does not teach that the first polarization enhancement film 32 includes at least one of In2Se3, MoS2, MoSe2, MoTe2, WS2, and WSe2.
Wang discloses the claimed invention except for the use of graphene instead of In2Se3, MoS2, MoSe2, MoTe2, WS2, and WSe2 for the first polarization enhancement film.  Cheng (see, e.g., Fig. 4, par. 0033), on the other hand, teaches that MoS2, MoSe2, MoTe2, WS2, and WSe2 and graphene are equivalent 2D materials known in the art.  Therefore, because these 2D materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute MoS2, MoSe2, MoTe2, WS2, and WSe2 for graphene since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

In reference to the claim language pertaining to “the direction of the first net polarization of the ferroelectric film” and “the direction of the second net polarization of the polarization enhancement film”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Since Wang teaches all the features of the claimed invention, the characteristic polarization directions of the ferroelectric film and polarization enhancement film are an inherent property of Wang’s invention.
See also the comments stated above in claim 1 regarding inherent properties of materials which are considered repeated here.

Regarding Claim 31, Wang and Cheng teach all aspects of claim 1.  Wang (see, e.g., Fig. 2), teaches that the ferroelectric film 31 directly contacts an upper surface of the semiconductor substrate 2.

Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 6 and 26 filed on 07/05/2022 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814